 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 1 of 14 Page ID #:173




1    TRACY L. WILKISON
     United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     JOANNE S. OSINOFF
4    Assistant United States Attorney
     Chief, General Civil Section
5    FATIMA LACAYO (Cal. Bar No. 326248)
     Assistant United States Attorney
6          Federal Building, Suite 7516
           300 North Los Angeles Street
7          Los Angeles, California 90012
           Telephone: (213) 894-3038
8          Facsimile: (213) 894-7819
           E-mail: Fatima.Lacayo@usdoj.gov
9
     Attorneys for Defendants
10
11                              UNITED STATES DISTRICT COURT
12                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                   WESTERN DIVISION
14
   ALEKSEI SERGEYEVICH                        No. CV 20-07019 ODW (AGR)
15 VORONIN,
                                              STIPULATION FOR A PROTECTIVE
16                 Plaintiff,                 ORDER
17                    vs.                     Honorable Alicia G. Rosenberg
                                              United States Magistrate Judge
18 MERRICK GARLAND, et al.,
19                 Defendants.
20
21
22
23
24
25
26
27
28
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 2 of 14 Page ID #:174




1          1. A. PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential, proprietary,
3    or private information for which special protection from public disclosure and from use
4    for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
5    parties hereby stipulate to and petition the Court to enter the following Stipulated
6    Protective Order. The parties acknowledge that this Order does not confer blanket
7    protections on all disclosures or responses to discovery and that the protection it affords
8    from public disclosure and use extends only to the limited information or items that are
9    entitled to confidential treatment under the applicable legal principles. The parties
10   further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
11   Order does not entitle them to file confidential information under seal; Civil Local Rule
12   79-5 sets forth the procedures that must be followed and the standards that will be
13   applied when a party seeks permission from the court to file material under seal.
14                B. GOOD CAUSE STATEMENT
15         Plaintiff’s visa application contains personal identifiable information belonging to
16   them and other third-parties, as well as other private information. The application and
17   related documents supporting USCIS’s decision are incorporated into a Certified
18   Administrative Record. A protective order would prevent the unnecessary disclosure of
19   private, financial, and personally identifying information.
20         Accordingly, to expedite the flow of information, to facilitate the prompt
21   resolution of disputes over confidentiality of discovery materials, to adequately protect
22   information the parties are entitled to keep confidential, to ensure that the parties are
23   permitted reasonable necessary uses of such material in preparation for and in the
24   conduct of trial, to address their handling at the end of the litigation, and serve the ends
25   of justice, a protective order for such information is justified in this matter. It is the intent
26   of the parties that information will not be designated as confidential for tactical reasons
27   and that nothing be so designated without a good faith belief that it has been maintained
28   in a confidential, non-public manner, and there is good cause why it should not be part of
                                                    1
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 3 of 14 Page ID #:175




1    the public record of this case.
2          2. DEFINITIONS
3          2.1 Action: This pending federal law suit.
4          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
5    information or items under this Order.
6          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
7    generated, stored or maintained) or tangible things that qualify for protection under
8    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
9    Statement.
10         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12         2.5 Designating Party: a Party or Non-Party that designates information or items
13   that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14         2.6 Disclosure or Discovery Material: all items or information, regardless of the
15   medium or manner in which it is generated, stored, or maintained (including, among
16   other things, testimony, transcripts, and tangible things), that are produced or generated
17   in disclosures or responses to discovery in this matter.
18         2.7 Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20   expert witness or as a consultant in this Action.
21         2.8 House Counsel: attorneys who are employees of a party to this Action. House
22   Counsel does not include Outside Counsel of Record or any other outside counsel.
23         2.9 Non-Party: any natural person, partnership, corporation, association, or other
24   legal entity not named as a Party to this action.
25         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
26   this Action but are retained to represent or advise a party to this Action and have
27   appeared in this Action on behalf of that party or are affiliated with a law firm which has
28   appeared on behalf of that party, and includes support staff.
                                                   2
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 4 of 14 Page ID #:176




1          2.11 Party: any party to this Action, including all of its officers, directors,
2    employees, consultants, retained experts, and Outside Counsel of Record (and their
3    support staffs).
4          2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
5    Material in this Action.
6          2.13 Professional Vendors: persons or entities that provide litigation support
7    services (e.g., photocopying, videotaping, translating, preparing exhibits or
8    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
9    their employees and subcontractors.
10         2.14 Protected Material: any Disclosure or Discovery Material that is designated
11   as “CONFIDENTIAL.”
12         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
13   a Producing Party.
14         3. SCOPE
15         The protections conferred by this Stipulation and Order cover not only Protected
16   Material (as defined above), but also (1) any information copied or extracted from
17   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
18   Material; and (3) any testimony, conversations, or presentations by Parties or their
19   Counsel that might reveal Protected Material.
20         Any use of Protected Material at trial shall be governed by the orders of the trial
21   judge. This Order does not govern the use of Protected Material at trial.
22         4. DURATION
23         Even after final disposition of this litigation, the confidentiality obligations
24   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
25   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
26   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
27   and (2) final judgment herein after the completion and exhaustion of all appeals,
28   rehearings, remands, trials, or reviews of this Action, including the time limits for filing
                                                   3
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 5 of 14 Page ID #:177




1    any motions or applications for extension of time pursuant to applicable law.
2          5. DESIGNATING PROTECTIVE MATERIAL
3          5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
4    Party or Non-Party that designates information or items for protection under this Order
5    must take care to limit any such designation to specific material that qualifies under the
6    appropriate standards. The Designating Party must designate for protection only those
7    parts of material, documents, items, or oral or written communications that qualify so
8    that other portions of the material, documents, items, or communications for which
9    protection is not warranted are not swept unjustifiably within the ambit of this Order.
10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
11   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
12   to unnecessarily encumber the case development process or to impose unnecessary
13   expenses and burdens on other parties) may expose the Designating Party to sanctions.
14         If it comes to a Designating Party’s attention that information or items that it
15   designated for protection do not qualify for protection, that Designating Party must
16   promptly notify all other Parties that it is withdrawing the inapplicable designation.
17         5.2 Manner and Timing of Designations. Except as otherwise provided in this
18   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
19   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
20   must be clearly so designated before the material is disclosed or produced.
21         Designation in conformity with this Order requires:
22         (a) for information in documentary form (e.g., paper or electronic documents, but
23   excluding transcripts of depositions or other pretrial or trial proceedings), that the
24   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
25   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
26   portion or portions of the material on a page qualifies for protection, the Producing Party
27   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
28   in the margins).
                                                   4
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 6 of 14 Page ID #:178




1          A Party or Non-Party that makes original documents available for inspection need
2    not designate them for protection until after the inspecting Party has indicated which
3    documents it would like copied and produced. During the inspection and before the
4    designation, all of the material made available for inspection shall be deemed
5    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
6    copied and produced, the Producing Party must determine which documents, or portions
7    thereof, qualify for protection under this Order. Then, before producing the specified
8    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
9    that contains Protected Material. If only a portion or portions of the material on a page
10   qualifies for protection, the Producing Party also must clearly identify the protected
11   portion(s) (e.g., by making appropriate markings in the margins).
12         (b) for testimony given in depositions that the Designating Party identify the
13   Disclosure or Discovery Material on the record, before the close of the deposition all
14   protected testimony.
15         (c) for information produced in some form other than documentary and for any
16   other tangible items, that the Producing Party affix in a prominent place on the exterior
17   of the container or containers in which the information is stored the legend
18   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
19   the Producing Party, to the extent practicable, shall identify the protected portion(s).
20         5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21   designate qualified information or items does not, standing alone, waive the Designating
22   Party’s right to secure protection under this Order for such material. Upon timely
23   correction of a designation, the Receiving Party must make reasonable efforts to assure
24   that the material is treated in accordance with the provisions of this Order.
25      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
27   confidentiality at any time that is consistent with the Court’s Scheduling Order.
28         6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
                                                   5
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 7 of 14 Page ID #:179




1    process under Local Rule 37.1 et seq.
2          6.3 The burden of persuasion in any such challenge proceeding shall be on the
3    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
4    to harass or impose unnecessary expenses and burdens on other parties) may expose the
5    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
6    the confidentiality designation, all parties shall continue to afford the material in
7    question the level of protection to which it is entitled under the Producing Party’s
8    designation until the Court rules on the challenge.
9       7. ACCESS TO AND USE OF PROTECTED MATERIAL
10         7.1 Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this Action
12   only for prosecuting, defending, or attempting to settle this Action. Such Protected
13   Material may be disclosed only to the categories of persons and under the conditions
14   described in this Order. When the Action has been terminated, a Receiving Party must
15   comply with the provisions of section 13 below (FINAL DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
21   may disclose any information or item designated “CONFIDENTIAL” only to:
22   (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as employees
23   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
24   information for this Action;
25         (b) the officers, directors, and employees (including House Counsel) of the
26   Receiving Party to whom disclosure is reasonably necessary for this Action;
27         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
28   reasonably necessary for this Action and who have signed the “Acknowledgment and
                                                   6
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 8 of 14 Page ID #:180




1    Agreement to Be Bound” (Exhibit A);
2          (d) the court and its personnel;
3          (e) court reporters and their staff;
4          (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
5    whom disclosure is reasonably necessary for this Action and who have signed the
6    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7          (g) the author or recipient of a document containing the information or a custodian
8    or other person who otherwise possessed or knew the information;
9          (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
10   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
11   that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
12   permitted to keep any confidential information unless they sign the “Acknowledgment
13   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
14   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
15   depositions that reveal Protected Material may be separately bound by the court reporter
16   and may not be disclosed to anyone except as permitted under this Stipulated Protective
17   Order; and
18         (i) any mediator or settlement officer, and their supporting personnel, mutually
19   agreed upon by any of the parties engaged in settlement discussions.
20      8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
21         OTHER LITIGATION
22      If a Party is served with a subpoena or a court order issued in other litigation that
23   compels disclosure of any information or items designated in this Action as
24   “CONFIDENTIAL,” that Party must:
25      (a) promptly notify in writing the Designating Party. Such notification shall include a
26   copy of the subpoena or court order;
27      (b) promptly notify in writing the party who caused the subpoena or order to issue in
28   the other litigation that some or all of the material covered by the subpoena or order is
                                                  7
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 9 of 14 Page ID #:181




1    subject to this Protective Order. Such notification shall include a copy of this Stipulated
2    Protective Order; and
3       (c) cooperate with respect to all reasonable procedures sought to be pursued by the
4    Designating Party whose Protected Material may be affected.
5       If the Designating Party timely seeks a protective order, the Party served with the
6    subpoena or court order shall not produce any information designated in this action as
7    “CONFIDENTIAL” before a determination by the court from which the subpoena or
8    order issued, unless the Party has obtained the Designating Party’s permission. The
9    Designating Party shall bear the burden and expense of seeking protection in that court
10   of its confidential material and nothing in these provisions should be construed as
11   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
12   from another court.
13      9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
14            IN THIS LITIGATION
15            (a) The terms of this Order are applicable to information produced by a Non-Party
16   in this Action and designated as “CONFIDENTIAL.” Such information produced by
17   Non-Parties in connection with this litigation is protected by the remedies and relief
18   provided by this Order. Nothing in these provisions should be construed as prohibiting a
19   Non-Party from seeking additional protections.
20            (b) In the event that a Party is required, by a valid discovery request, to produce a
21   Non-Party’s confidential information in its possession, and the Party is subject to an
22   agreement with the Non-Party not to produce the Non-Party’s confidential information,
23   then the Party shall:
24            (1) promptly notify in writing the Requesting Party and the Non-Party that some
25   or all of the information requested is subject to a confidentiality agreement with a Non-
26   Party;
27            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
28   in this Action, the relevant discovery request(s), and a reasonably specific description of
                                                     8
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 10 of 14 Page ID #:182




1    the information requested; and
2          (3) make the information requested available for inspection by the Non-Party, if
3    requested.
4          (c) If the Non-Party fails to seek a protective order from this court within 14 days
5    of receiving the notice and accompanying information, the Receiving Party may produce
6    the Non-Party’s confidential information responsive to the discovery request. If the Non-
7    Party timely seeks a protective order, the Receiving Party shall not produce any
8    information in its possession or control that is subject to the confidentiality agreement
9    with the Non-Party before a determination by the court. Absent a court order to the
10   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
11   court of its Protected Material.
12      10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
16   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
17   all unauthorized copies of the Protected Material, (c) inform the person or persons to
18   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
19   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
20   that is attached hereto as Exhibit A.
21      11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
22          PROTECTED MATERIAL
23         When a Producing Party gives notice to Receiving Parties that certain
24   inadvertently produced material is subject to a claim of privilege or other protection, the
25   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
26   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
27   established in an e-discovery order that provides for production without prior privilege
28   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
                                                  9
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 11 of 14 Page ID #:183




1    an agreement on the effect of disclosure of a communication or information covered by
2    the attorney-client privilege or work product protection, the parties may incorporate their
3    agreement in the stipulated protective order submitted to the court.
4       12. MISCELLANEOUS
5          12.1 Right to Further Relief. Nothing in this Order abridges the right of any person
6    to seek its modification by the Court in the future.
7          12.2 Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
11   to use in evidence of any of the material covered by this Protective Order.
12      12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
13   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
14   under seal pursuant to a court order authorizing the sealing of the specific Protected
15   Material at issue. If a Party's request to file Protected Material under seal is denied by the
16   court, then the Receiving Party may file the information in the public record unless
17   otherwise instructed by the court.
18      13. FINAL DISPOSITION
19      After the final disposition of this Action, as defined in paragraph 4, within 60 days of
20   a written request by the Designating Party, each Receiving Party must return all
21   Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected Material.
24   Whether the Protected Material is returned or destroyed, the Receiving Party must
25   submit a written certification to the Producing Party (and, if not the same person or
26   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
27   where appropriate) all the Protected Material that was returned or destroyed and
28   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
                                                  10
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 12 of 14 Page ID #:184




1    summaries or any other format reproducing or capturing any of the Protected Material.
2    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
3    pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
4    correspondence, deposition and trial exhibits, expert reports, attorney work product, and
5    consultant and expert work product, even if such materials contain Protected Material.
6    Any such archival copies that contain or constitute Protected Material remain subject to
7    this Protective Order as set forth in Section 4 (DURATION).
8          14. Any violation of this Order may be punished by any and all appropriate measures
9    including, without limitation, contempt proceedings and/or monetary sanctions.
10   ///
11   ///
12   ///
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 13 of 14 Page ID #:185
 Case 2:20-cv-07019-ODW-AGR Document 34 Filed 08/26/21 Page 14 of 14 Page ID #:186




1                                EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
2
           I, _____________________________ [print or type full name], of
3
     _________________ [print or type full address], declare under penalty of perjury that I
4
     have read in its entirety and understand the Stipulated Protective Order that was issued
5
     by the United States District Court for the Central District of California on [date] in the
6
     case of ___________ [insert formal name of the case and the number and initials
7
     assigned to it by the court]. I agree to comply with and to be bound by all the terms of
8
     this Stipulated Protective Order and I understand and acknowledge that failure to so
9
     comply could expose me to sanctions and punishment in the nature of contempt. I
10
     solemnly promise that I will not disclose in any manner any information or item that is
11
     subject to this Stipulated Protective Order to any person or entity except in strict
12
     compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the United States District Court for
14
     the Central District of California for the purpose of enforcing the terms of this Stipulated
15
     Protective Order, even if such enforcement proceedings occur after termination of this
16
     action. I hereby appoint __________________________ [print or type full name] of
17
     _______________________________________ [print or type full address and
18
     telephone number] as my California agent for service of process in connection with this
19
     action or any proceedings related to enforcement of this Stipulated Protective Order.
20
           Date: ______________________________________
21
           City and State where sworn and signed: _________________________________
22
           Printed name: _______________________________
23
     Signature: __________________________________
24
25
26
27
28
                                                  13
